           Case 1:21-cv-01169-TCB Document 35-5 Filed 05/03/21 Page 1 of 1

   2020-02-17


  Lin Wood (00:01):
  Let me tell you something you little snotty ass son of a bitch, don't write me back and tell me you're
  taking care of your son. Your son's looking at the eyes of a damn low life, cheating, lying, probably
  criminal defendant. How could you do this to your family, Taylor? The FBI is not going to play around,
  you've all engaged in computer fraud. I don't give a damn whether you did it or Nicole did it. I know you
  did it. And you got Kimmy involved in it. You've ruined everybody's life. You're not going to get one thin
  dime from me. Sue me. I don't think they allow you to file lawsuits like that when you're behind bars.
  Somebody better call me, put their baby down and give me the damn fruit if it's going to be any mercy
  shown by anybody for you, including the FBI because I'm one of your number one witnesses. Going to
  jail. Don't go with him. Quit playing your games you snotty ass little bastard. You came here and ran
  your damn mouth in my office and yelled at me. You're lucky I'm not with you right now, Taylor because
  I'd do to you what I'd do to my son and I would beat your ass with a switch so you couldn't sit down for
  20 fucking years.




EXHIBIT "E"                                                                                    Page 1 of 1
